Citation Nr: 0102524	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  96-38 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to the proceeds of the veteran's National Service 
Life Insurance policy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

Appellees represented by:	Yvon Renaud, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

The appellant, [redacted], and the appellees, N. 
F., and V. F. 


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from September 1942 to January 
1946, and from March 1954 to March 1956.  He died on July [redacted], 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of decisions of the Department of Veterans 
Affairs (VA) Regional Office and Insurance Center in 
Philadelphia, Pennsylvania (RO), which found that the 
appellees were the beneficiaries of the veteran's National 
Service Life Insurance (NSLI) policy.  The appeal arises from 
a contested claim within the meaning of 38 C.F.R. §§ 20.500 
through 20.504 involving separate applications by the 
veteran's son, the appellant, and a friend of the veteran, V. 
F., and her son, N. F., who are the appellees.  It was 
previously before the Board in June 1998 and March 2000, but 
was remanded on both occasions to schedule hearings, first 
for the appellant, and later for the appellee.  The requested 
development has been completed, and the appeal has been 
returned to the Board for further review.  

The appellees submitted additional evidence in support of 
their claim at the July 2000 hearing.  A waiver of review of 
this evidence by the RO was also received at this time.  A 
copy of the July 2000 hearing transcript, and copies of the 
evidence submitted at the hearing were provided to the 
appellant in September 2000, and he was informed that he had 
60 days in which to submit any additional evidence in 
rebuttal.  No reply was received from the appellant.  
Therefore, the Board will proceed with its review of this 
case. 


FINDINGS OF FACT

1.  The veteran signed and dated a VA Form 29-336, 
Designation of Beneficiary, on October 22, 1992, which named 
the appellees as the principal beneficiaries of his NSLI 
policy.  

2.  The preponderance of the evidence does not show that the 
veteran lacked testamentary capacity at the time he named the 
appellees as the principal beneficiaries of his NSLI policy 
on October 22, 1992.  

3.  The appellant has not submitted any evidence to show that 
the appellees exerted undue influence over the veteran 
regarding the October 22, 1992, change of beneficiaries for 
his NSLI policy.  


CONCLUSION OF LAW

The appellant is not the beneficiary of the veteran's 
National Service Life Insurance policy.  38 U.S.C.A. § 1917 
(West 1991); 38 C.F.R. §§ 3.355, 8.22 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he is entitled to the proceeds of 
the veteran's NSLI policy.  He notes that he was named as 
principal beneficiary on a VA Form 29-336, Designation of 
Beneficiary, in March 1992, as well as on previous occasions.  
The appellant argues that the October 22, 1992, Designation 
of Beneficiary which changed the principal beneficiaries to 
the appellees and excluded the appellant is invalid, in that 
the veteran did not possess the testamentary capacity to make 
this change.  The appellant also contends that the appellees 
exerted undue influence over the veteran in order to become 
the principal beneficiaries.  The appellees contend that the 
veteran retained his mental capacity on October 22, 1992, and 
for some time thereafter, that he completely understood the 
effect of the change, and that he fully intended to name the 
appellees as the beneficiaries and to completely exclude the 
appellant from any benefits resulting from the NSLI policy.  
They also contend that they did not exert any undue influence 
over the veteran.  

Background

The veteran's death certificate indicates that he died on 
July [redacted], 1993.  The place of death was Sault Ste. Marie, 
Ontario, Canada, and additional records indicate that the 
veteran had been a long time resident of Canada.  At the time 
of his death, the veteran had in effect a NSLI policy, number 
[redacted].  

The record reveals that several designation of beneficiary 
forms were submitted by the veteran between 1965 and his 
death.  The two most recent forms were completed in March 
1992, and October 1992.  The March 1992 form was signed and 
dated by the veteran on March 16, 1992, and named the 
appellant as the sole principal beneficiary.  The only 
contingent beneficiary was the estate of the decedent.  The 
October 1992 form was signed and dated by the veteran on 
October 22, 1992, and named the appellees as the two 
principal beneficiaries.  Each were to receive a one half 
share of the proceeds.  There was no contingent beneficiary, 
and the form contained no reference to the veteran's son.  

A NSLI policy is a contract between the veteran and the 
Federal Government which assigns legally binding duties and 
responsibilities to each party.  The veteran, as the insured 
party, possesses the right to designate the beneficiary or 
beneficiaries of the policy, and at all times enjoys the 
right to change the beneficiary or beneficiaries without the 
consent of such beneficiary or beneficiaries.  A change of 
beneficiary to be effective must be made by notice in writing 
signed by the insured and forwarded to the VA by the insured 
or designated agent, and must contain sufficient information 
to identify the insured.  38 U.S.C.A. § 1917 (West 1991); 38 
C.F.R. § 8.22 (2000).  Thus, the federal statute governing 
NSLI policies gives the veteran the right to change the 
beneficiary of an NSLI policy at any time, with or without 
the knowledge or consent of any present or prior 
beneficiaries.  See Wissner v. Wissner, 338 U.S. 655, 658 
(1950); Young v. Derwinski, 2 Vet. App. 59 (1992).

As the insurer, the Federal Government promises to pay the 
proceeds of the NSLI policy to whomsoever the veteran 
designates as the beneficiary or beneficiaries of the policy 
proceeds.  Should questions arise regarding the proper 
beneficiaries of NSLI policies, federal law rather than state 
law governs.  Elias v. Brown, 10 Vet. App. 259, 262-63 (1997) 
[citing United States v. Donall, 466 F.2d 1246, 1247 (6th 
Cir. 1972)]; see also Wolfe v. Gober, 11 Vet. App. 1 (1997). 

Attempts by a veteran to change beneficiaries are liberally 
construed by reviewing courts so as to effectuate the 
veteran's intent, with a two-prong test being used to 
determine if an actual change of beneficiaries has taken 
place.  First, there must be evidence of an intention on the 
part of the veteran to change the beneficiary, and second, 
there must be some overt act done to effectuate that intent.  
Hammock v. Hammock, 359 F.2d 844 (5th Cir. 1966); Jones v. 
Brown, 6 Vet. App. 388, 390 (1994); Curtis v. West, 11 Vet. 
App. 129, 133 (1998).

Assuming the above criteria are met, a change of beneficiary 
designation may nonetheless be invalid, if it is determined 
that the insured lacked "testamentary capacity" at the time 
of the disputed change of beneficiary.  Testamentary capacity 
is that degree of mental capacity necessary to enable a 
person to perform a testamentary act.  In other words, 
testamentary capacity requires that the testator reasonably 
comprehend the nature and significance of his act; that is, 
the subject and extent of his disposition, recognition of the 
object of his bounty, and appreciation of the consequence of 
his act, uninfluenced by any material delusion as to the 
property or persons involved.  Lack of testamentary capacity 
should not be confused with insanity or mental incompetence.  
An insane person might have a lucid interval during which he 
would possess testamentary capacity.  In determining whether 
a veteran had testamentary capacity, all facts of record 
should be considered with emphasis being placed on those 
facts bearing upon the veteran's mental condition at the time 
or nearest the time he or she executed the designation or 
change of beneficiary.  Both lay and medical evidence should 
be considered. In addition, there is a rebuttable presumption 
that every testator possessed testamentary capacity.  
Reasonable doubts should, therefore, be resolved in favor of 
testamentary capacity.  38 C.F.R. § 3.355 (2000). 

The burden of proving lack of testamentary capacity lies with 
the person so contesting.  Morris v. States, 217 F. Supp. 220 
(N.D. Tex. 1963).  To rebut this presumption of testamentary 
capacity established by section 3.355(c), the contestant must 
show a lack of testamentary capacity by a preponderance of 
the evidence. Elias v. Brown, 10 Vet. App. 259 (1997).

The law also provides that a beneficiary designation may be 
invalid if there is undue influence placed upon an insured to 
change the beneficiary of his policy.  Generally, "undue 
influence" which will nullify a change of beneficiary is that 
influence or dominion, as exercised at the time and under the 
facts and circumstances of the case, which destroys the free 
agency of the testator, and substitutes in the place thereof, 
the will of another.  Lyle v. Bentley, 406 F. 2d 325 (5th 
Cir. 1969), citing Long v. Long, 125 S.W. 2d 1034 (Tex. 
1939).  Before a testament can be set aside on the grounds of 
undue influence, the contestant must prove (1) the existence 
and exertion of an influence; (2) the effect and operation of 
such influence so as to subvert or overpower the mind of the 
testator at the time of the execution of the testament; and 
(3) the execution of the testament which the maker thereof 
would not have executed except for such influence.  Lyle v. 
Bentley, 406 F. 2d 325 (5th Cir. 1969).  The issue in Lyle 
was also who was the rightful beneficiary of a NSLI policy.  

At this juncture, the Board notes that neither the appellant 
or the appellees have contended that the veteran's NSLI 
policy was invalid, and there is no evidence to indicate that 
is was invalid.  Furthermore, the only contentions concerning 
the validity of the most recent designation of beneficiaries 
form are those of the appellant's previously noted concerning 
the veteran's testamentary capacity and undue influence, and 
there is no other evidence to suggest that the form is 
otherwise invalid.  Therefore, the relevant evidence for 
consideration is that which tends to establish whether or not 
the veteran had the mental capacity necessary to change the 
beneficiary of his NSLI policy at the time he signed the form 
in October 1992, and whether or not the appellees exerted any 
undue influence over the veteran to effectuate this change.  

The evidence includes a copy of a December 1991 letter, which 
was evidently written by the veteran to the appellant.  The 
letter noted that a bank signature card was enclosed for his 
accounts, and further explained what the appellant was 
required to do to transact business with the account.  

A copy of a motor vehicle purchase contract dated October 22, 
1992, and an application for title and registration dated 
October 23, 1992, are contained in the claims folder.  These 
indicate that the veteran purchased a new car on October 23, 
1992.  

The evidence also includes a statement dated October 25, 
1992, and signed by the veteran indicating that he had 
destroyed his most recent will earlier that day.  He stated 
that three days earlier, he had signed a formula designating 
the appellees as his only beneficiaries of the life insurance 
policy he had with the VA.  He added that he wished for the 
appellants to be the beneficiaries of all his belongings, and 
for F. N., to take care of his financial affairs.  

Private medical records dated November 1992 show that the 
veteran had a recent history of confusion.  

Medical records from February 1993 show that the veteran 
suffered from mild to moderate dementia.  The impression of 
H. L., M.D., was that the veteran was mentally incompetent to 
look after his financial estate.  

A customs seizure receipt and other documents note that the 
veteran's car and motorcycle were seized in February 1993.  

An April 1, 1993, letter from H. L. M.D., notes that he had 
previously found the veteran to be mental incompetent to 
manage his estate.  However, it was currently evident that 
his mental capacity had improved, and he was now oriented to 
time, place, and person.  The veteran indicated a desire to 
assign power of attorney to N. F.  H. L., M.D. stated that 
the veteran was mentally competent in assigning a power of 
attorney.  Additional records from H. L., M.D., dated April 
1, 1993, show that the veteran's certificate of incompetence 
was canceled.  

A statement dated April 8, 1993, shows that the veteran 
granted one of the appellees, N. F., power of attorney over 
his affairs.  

Hospital records dated July 1993 show that the veteran had 
been admitted in December 1992 for a variety of physical 
ailments.  He was noted to be difficult to manage at home and 
confused.  During the course of hospitalization, it was 
attempted to arrange home health care for the veteran, but 
this was refused because home care felt that it was unsafe 
for the veteran to be living alone.  The veteran became 
increasingly intermittently confused and at times aggressive 
and uncontrollable.  He slowly deteriorated, and expired on 
July [redacted], 1993.  The final diagnoses included coronary heart 
disease, diabetes, and dementia.  

A September 1993 letter from J. W., the Veteran's Service 
Officer for the County of Racine, Wisconsin, indicated that 
the veteran had traveled over 400 miles from his home in 
Canada to his office in order to change the beneficiary of 
his NSLI policy.  By coincidence, the appellant was leaving 
the office just as the veteran entered.  However, the veteran 
appeared oddly disinterested, cold, and unemotional about the 
encounter with his son.  The veteran stated that the purpose 
of his visit was to change the beneficiary of his NSLI 
policy.  He had not displayed any rancor or animosity toward 
his son, only an odd detachment.  The change of beneficiaries 
was notably more difficult than normal in this case because 
the veteran was apparently both partially deaf and 
disoriented.  His mind seemed to be on buying a new car, and 
he had requested J. W. to contact the Wisconsin Department of 
Motor Vehicles to inquire about the steps necessary to buy a 
car in that state and then take it to Canada.  It was the 
understanding of J. W. that these instructions were not 
followed, and that the car was later discovered and impounded 
by the Canadian Police.  Finally, J. W. stated that the 
veteran appeared confused as he left the office, and that he 
was later seen wandering aimlessly outside with his wallet 
sticking out of his pocket.  J. W. then called the appellant 
to return and care for the veteran.  

A January 1994 letter from P. H., M.D., states that the 
veteran demonstrated intermittent confusion for at least one 
year prior to his death.  This confusional state was 
progressive, although there was little doubt that some days 
were significantly worse than others.  A December 1992 
computed tomography scan of the veteran's head had exhibited 
findings in keeping with early Alzheimer's disease.  At other 
times, the veteran was uncooperative and unreasonable.  It 
was noted that he had been certified as mentally incompetent 
in February 1993.  

A second letter from J. W., the Veteran's Service Officer for 
the County of Racine, Wisconsin, dated June 1994, indicates 
that he had assisted the veteran in changing the designation 
of beneficiaries for his NSLI policy in October 1992.  The 
veteran did not seem to be alert or lucid to his 
surroundings, and was indifferent to a chance meeting with 
his son.  He appeared lost when he left the office.  The 
veteran seemed clear as to the persons named as beneficiaries 
only because he had the names written on a slip of paper.  
However, he came to the office alone.  The veteran did not 
indicate why he was making the change, and J. W. said it was 
a matter of policy not to ask.  J. W. said he was not sure 
that the veteran comprehended the importance of his action 
because he had not attempted to explain why he was making the 
change, and because he did not display any emotion when he 
was confronted by his son, the ex-beneficiary.  

An additional letter was received from P. H., M.D., in July 
1994.  He noted that he had seen the veteran on eight 
different occasions between June 1992 and November 1992, 
including on October 2, 1992.  However, he added that he was 
not in a position to render an opinion concerning the 
veteran's mental capacity on October 22, 1992, as a mental 
capacity test was not conducted by him on or close to that 
date.  While varying degrees of confusion were noted prior to 
October 22, 1992, there was little doubt that the degree of 
confusion or impairment of the veteran's cognitive state was 
variable, and could easily be different on any particular 
day.  

An August 1994 letter from Home Health Care Algoma states 
that the veteran received at home nursing visits on each of 
the five days prior to his December 22, 1992, admission to 
the hospital.  

Three affidavits each dated April 1995 were received from the 
appellees' representative in June 1995.  These affidavits 
were from residents of the veteran's apartment building, and 
contain similar information.  They each state that the 
veteran continued to drive his car and motor bike until his 
final hospitalization.  They all add that he socialized with 
other people in his building to the extent that he helped 
organize get-togethers such as card game or parties.  One of 
the affidavits noted that the veteran was especially friendly 
with V. F.  Each of the affidavits indicated that up until 
the time of the veteran's hospitalization in late November 
1992, he remained capable of exercising proper judgment and 
making his own decisions.  

A copy of a draft will prepared in May 1993 was received from 
the appellees' representative in November 1995.  The attorney 
notes that he also had dealings with the veteran, and had met 
with him on two occasions prior to drafting the will, but 
that it was never signed.  However, this draft will indicated 
that the veteran wished to leave his entire estate to the 
appellees, either in trust or outright.  The attorney 
indicated that there was no doubt that this is exactly what 
the veteran wished to do with his estate at the time the will 
was drafted.  The attorney further indicated that the veteran 
had expressed displeasure with the appellant, and wanted 
nothing to do with him.  

The appellant testified at a hearing before a member of the 
Board in June 1999.  He stated that the veteran, his father, 
had lived in Canada since the 1960's, and held dual 
citizenship with Canada and the United States.  He stated 
that he had kept in touch with his father during this period.  
The appellant said that he was unaware of the change in 
beneficiary.  He added that he had noticed a change in his 
father's behavior during their phone conversations, and said 
that he had begun complaining about losing things.  His 
father was to have been his best man at his wedding in 
September 1992, but for some reason he never appeared.  
However, his father did drive to the County Veterans Service 
office in October 1992, where he encountered him by 
coincidence.  He did not believe that his father recognized 
him.  The appellant noted that he had been told by the 
veterans service officer that the veteran had to take a piece 
of paper out of his pocket in order to remember to whom he 
wished to give his benefits.  The appellant believed that 
this represented undue influence on the part of the 
appellees.  He also noted that the veteran was hospitalized 
shortly after his return to Canada, where it was determined 
that he was mentally incompetent approximately two weeks 
after his trip.  He believed that the appellees did not 
really care for his father because they let him, a diabetic, 
eat sweets.  It appeared to him that they were using his 
father because he had a car.  Finally, the appellant accused 
the appellees of submitting inaccurate information concerning 
his relationship with his father, especially regarding an 
alleged theft of money from a joint bank account he held with 
his father.  See Transcript.  The appellant has submitted 
numerous letters and statements during the course of his 
appeal in which he essentially repeats the same arguments and 
contentions contained in his June 1999 testimony.  

The appellees appeared at a hearing before the undersigned 
Veterans Law Judge in July 2000.  They testified that they 
did not influence the veteran in any way to change the 
beneficiaries of his NSLI policy.  They further stated that 
the reason for the secrecy regarding the October 1992 trip 
was that the veteran intended to buy a car for V. N., and 
that he did purchase a car for her on October 23, 1992, the 
day after he had changed the beneficiary of his NSLI policy.  
The appellants argued that the veteran's ability to handle 
the complexities pertaining to the purchase of a new car 
demonstrates that he retained his mental capacity.  They 
stated that the veteran had said he and the appellant had 
argued, and that the appellant had thrown him out of his home 
and told him to go home.  The veteran believed that the 
appellant had stolen one thousand dollars from him.  
Furthermore, the appellees noted that the veteran was not 
hospitalized and declared incompetent just two weeks after 
changing the beneficiaries.  They note that he was actually 
hospitalized at the end of November 1992, that he was not 
declared incompetent until February 1993, and that this was 
revoked after five weeks.  N. F. said that he had obtained 
power of attorney from the veteran after the veteran's car 
and motor bike had been seized during his hospitalization, 
and after the hospital would not discharge him in order to 
handle this problem.  N. F. had then obtained power of 
attorney to handle the veteran's affairs and to take care of 
the seizure of his car.  The appellees believed that the 
change in beneficiaries represented the will of the veteran.  
See Transcript.  At this juncture, the Board notes that the 
appellant was notified of this hearing, but did not attend.  
Also, the appellees have presented contentions and arguments 
similar to those contained in their testimony in many written 
statements submitted throughout the course of this appeal.  

After careful review of all the evidence of record, as well 
as the testimony and statements of both the appellant and the 
appellees, the Board finds that the veteran had the 
testamentary capacity to execute the change of beneficiary 
made on October 22, 1992.  

The medical evidence does not show that the veteran lacked 
testamentary capacity on October 22, 1992.  Two letters from 
P. H., M.D., who treated the veteran on eight occasions 
between June 1992 and November 1992 state that the veteran 
displayed varying degrees of confusion during this period.  
However, this doctor stated that he was unable to render an 
opinion as to the veteran's mental capacity on October 22, 
1992, in that a mental capacity test was not conducted by him 
on or about that day.  P. H., M.D. stressed that the 
veteran's degrees of confusion varied, and could easily be 
different on any particular day.  As noted earlier, lack of 
testamentary capacity is not to be confused with insanity or 
mental incompetence, as even an insane person might have a 
lucid interval during which he would possess testamentary 
capacity.  38 C.F.R. § 3.355(c).  Therefore, the statements 
of P. H., M.D. do not demonstrate that the veteran lacked 
testamentary capacity on October 22, 1992, at the time he 
made the change of beneficiaries, and in fact show that it is 
very possible for the veteran to have displayed a history of 
confusion but still have retained testamentary capacity at 
the time in question.  The remaining medical evidence is 
either consistent with the statements of P. H., M.D., or is 
concerned with a hospitalization that began at least one 
month after October 22, 1992.  Even the records of H. L., 
M.D., which state that the veteran became mentally 
incompetent in February 1993, show that the veteran was 
capable of and in fact did improve so that he again became 
mentally competent.  Therefore, the medical evidence does not 
establish that the veteran lacked testamentary capacity on 
October 22, 1992.  

The lay evidence includes two statements from J. W., the 
veteran's service officer for the County of Racine, 
Wisconsin, who assisted the veteran in changing beneficiaries 
and was the only witness of this act.  J. W. states that the 
veteran displayed some confusion while transacting this 
business, and again after he left the office.  He noted that 
the veteran seemed indifferent when he unexpectedly 
encountered his son, that he looked at a slip of paper before 
making the changes, and that he seemed preoccupied with the 
purchase of a car.  J. W. adds that he was unsure if the 
veteran comprehended the importance of his actions.  He 
stated that this was due to the veteran's lack of explanation 
of the reasons for the change, and the lack of emotion he 
displayed when he was confronted by his son.  However, the 
Board notes that at the actual time the veteran made the 
change of beneficiaries, there was no indication that J. W. 
attempted to prevent him from doing so on the grounds that he 
lacked testamentary capacity.  Furthermore, he indicated that 
the veteran was able to drive 400 miles earlier in the day to 
reach his office and make the changes.  The Board notes that 
there are logical explanations for each of the veteran's 
actions on that day other than a lack of mental capacity.  
The Board further notes that even when viewed in the light 
most favorable to the appellant, the letters submitted by J. 
W. do not opine that the veteran lacked mental capacity.  At 
best, they state that J. W. was unsure of the veteran's 
capacity.  The additional evidence contained in the claims 
folder tends to establish that the veteran retained mental 
capacity, as he entered into negotiations for a new car on 
the same day he changed the beneficiaries, and completed the 
purchase on the next day.  He also signed a statement on 
October 25, 1992, confirming that he had changed the 
beneficiaries of his NSLI policy three days earlier.  
Therefore, the lay evidence does not show that the veteran 
lacked testamentary capacity on October 22, 1992.  

As noted above, there is a regulatory presumption of 
testamentary capacity, which can only be rebutted by a 
preponderance of the evidence.  See 38 C.F.R. § 3.55, and 
Elias v. Brown, 10 Vet. App. 259 (1997).  When both the 
medical evidence and the lay evidence are considered in 
totality, the Board finds that the preponderance of this 
evidence does not show that the veteran lacked testamentary 
capacity at the time he made the change of beneficiaries.  At 
best, the statements of P. H., M.D., and J. W. can be said to 
raise a reasonable doubt as to the veteran's testamentary 
capacity, but by regulation, this reasonable doubt must be 
resolved in favor of testamentary capacity.  38 C.F.R. 
§ 3.355.  Therefore, the Board finds that the veteran had 
testamentary capacity to effect the change of beneficiaries 
of his NSLI policy on October 22, 1992.  

In regards to the appellant's contention that the appellees 
exerted undue influence over the veteran regarding the change 
of beneficiaries of his NSLI policy, he has not submitted any 
evidence in support of this argument.  The appellant asserted 
at the July 2000 hearing that the fact that the veteran had 
to look at a slip of paper while completing the change of 
beneficiary is the reason he believes undue influence must 
have been exerted.  He argues that his father was an educated 
man, and would not have needed to look at a piece of paper to 
remember the names of people whom he intended to make his 
beneficiaries.  However, as the paper is not of record and 
was not seen by anyone else, this is only speculation, and 
not evidence of any actions on the part of the appellees.  
There is no indication of what was written on the paper, or 
if it even had the name of the appellees.  To continue in the 
realm of speculation, the Board notes that the VA Form 29-
336, Designation of Beneficiary, requires that the veteran 
provide the addresses as well as the names of beneficiaries.  
It would not have been unusual for a person to need to write 
down two addresses in order to remember them, and it is just 
as possible this is what was contained on the slip of paper.  
The fact that the veteran looked at a piece of paper before 
making the change does not constitute evidence for or against 
the possibility of undue influence, or even of a lack of 
mental capacity.  The appellant has not submitted any 
evidence of the existence and exertion of an influence, has 
not submitted any evidence that such influence overpowered 
the mind of the veteran at the time he changed the 
beneficiaries to his NSLI policy, and has not submitted any 
evidence that the change would not have been made if not for 
the influence.  Lyle v. Bentley, 406 F. 2d 325 (5th Cir. 
1969).  In summary, there is no objective evidence to show 
that the appellees exerted undue influence over the veteran.  

Therefore, as the veteran had testamentary capacity to change 
the beneficiaries of his NSLI policy on October 22, 1992, and 
as there is no evidence of undue influence exerted by the 
appellees over the veteran regarding this change, the Board 
finds that N. F. and V. F. are in fact the proper 
beneficiaries of the veteran's policy. 


ORDER

As the appellant is not among the beneficiaries of the 
veteran's National Service Life Insurance policy, his claim 
must be denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeal
	



 

